Case 0:18-cv-62593-DPG Document 159 Entered on FLSD Docket 06/05/2019 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO.: 18-cv-62593-DPG

  FEDERAL TRADE COMMISSION,

           Plaintiff,
  vs.

  SIMPLE HEALTH PLANS, LLC, et al.,

        Defendants.
  __________________________________/

        RECEIVER'S REPLY TO DEFENDANT STEVEN DORFMAN'S RESPONSE IN
          OPPOSITION TO MOTION FOR AUTHORITY TO CANCEL CERTAIN
                   NON-RESIDENTIAL REAL PROPERTY LEASES

           Michael I. Goldberg, as court-appointed receiver (the “Receiver”) over defendants

  Simple Health Plans LLC, Health Benefits One LLC, Health Center Management LLC,

  Innovative Customer Care LLC, Simple Insurance Leads LLC, Senior Benefits One LLC, and

  their subsidiaries, affiliates, successors and assigns (each, a “Receivership Entity” and

  collectively, the “Receivership Entities”) hereby replies to Defendant Steven Dorfman's

  Response in Opposition to Motion for Authority to Cancel Certain Non-Residential Real

  Property Leases, and states as follows:

                                            Preliminary Statement

           The Receivership Entities are no longer in business.        HII, an entity vital to the

  Receivership Entities financial existence, terminated all contacts with the Receivership Entities

  immediately after the commencement of the receivership thereby causing the business to cease.

  The premises the Receivership Entities leased prior to the receivership from which they

  conducted their fraud sit vacant as the potential obligations associated with these leases continue




  49087158;1
Case 0:18-cv-62593-DPG Document 159 Entered on FLSD Docket 06/05/2019 Page 2 of 6



  to accrue.1 Every dollar the Receiver ultimately may have to pay to the landlords is a dollar that

  will be taken directly out of the pockets of the Defendants' victims. Yet, as is consistent with his

  prior attitude, Dorfman only cares about himself and does not care about the potential harm he

  may cause his victims. Instead, he urges the Court to direct the Receiver to take funds that

  would otherwise be available to compensate victims and use those funds to pay landlords in

  order to keep the leases alive in the unlikely event he ultimately prevails in this case. Dorfman's

  position should be rejected because it is more likely than not to waste receivership assets further

  harming his victims.

                                                    Memorandum

           "[I]n circumstances of egregious fraud where the interests of public investors are in

  substantial jeopardy, it has been recognized that the appointment of a receiver is necessary to

  prevent diversion or waste of assets to the detriment of those for whose benefit, in some measure,

  the injunction action is brought." SEC v. R.J. Allen & Associates, Inc., 386 F.Supp. 866 878

  (S.D.Fla. 1974). Although this case deals with victims of a fraudulent scheme to sell health

  insurance policies as opposed to securities fraud, the concept is the same—this case was

  instituted, in large part, to prevent the wasting of assets for the benefit of the victims of the

  Defendants' fraud. Based on this fundamental purpose of receivership law, the Receiver is

  focused on maximizing the receivership estate's limited assets so that as much money as possible

  will be available to compensate the Defendants' victims. Allowing the Receiver to promptly

  terminate the leases and not unnecessarily continue to incur large monthly rent expense achieves

  this goal.


  1
    As set forth in greater detail in the original motion, the Pompano facility is just a storage facility that contained
  worthless property, and Dorfman allowed his former facilities supervisor to store his personal belongings at the
  warehouse. Also, the leases for the Dallas properties were abandoned in September 2018 and October 2018, prior to
  the commencement of the receivership.

                                                            2
  49087158;1
Case 0:18-cv-62593-DPG Document 159 Entered on FLSD Docket 06/05/2019 Page 3 of 6



           It is the Receiver's business judgement that the leases should be terminated immediately

  to prevent the continued waste of estate assets—namely cash in the Receiver's bank account that

  could otherwise ultimately be used to satisfy victims' claims. The Court has wide discretion to

  grant the Receiver's motion to terminate the wasteful leases.2 See, SEC v. Elliot, 953 F.2d 1560,

  1566 (11th Cir. 1992) ("The district court has broad powers and wide discretion to determine

  relief in an equity receivership."). This discretion derives from the inherent powers of an equity

  court to fashion relief. Id. In the case of FTC v. Life Management Services, et al, Case No. 6:16-

  cv-982-Orl-41TBS (M.D. Fla. July 14, 2016)(D.E. 100), the court, in direct reliance on Elliot,

  permitted the receiver to sell a yacht subsequent to the entry of the preliminary injunction (and

  prior to the entry of a permanent injunction) based on the receiver's business judgment that it was

  necessary to prevent the waste of assets.3          In the Life Management Services case, the court

  stated, "[t]he district court has broad powers and wide discretion to determine relief in an equity

  receivership. This includes the power to permit a receiver to sell property where appropriate to

  protect the receivership estate." Life Management Services at p. 4.

           The Life Management court further stated, "[t]he Receiver contends, and [the defendant]

  has not disputed, that the yacht is property of the receivership estate. Accordingly, the Court

  may authorize the sale. Whether the yacht should be sold now, as well as the method and terms

  of the sale are matters of business judgment. . . . After due consideration I find the sale of the

  yacht at this time to be consistent with the goal of marshalling assets for the victims of the

  schemes alleged in Plaintiff's complaint." Id. at p. 5. Similarly in this case, the leasehold

  interests the Receiver seeks to terminate are assets of the receivership estate and in the Receiver's


  2
    Moreover, the Preliminary Injunction authorizes the Receiver to enter into and cancel contracts and purchase
  insurance as advisable or necessary. See D.E. 139 at page 36.
  3
    This discussion was contained in the Magistrates Report and Recommendation, which was ultimately adopted by
  the District Court at D.E 108.

                                                        3
  49087158;1
Case 0:18-cv-62593-DPG Document 159 Entered on FLSD Docket 06/05/2019 Page 4 of 6



  business judgment they should be terminated to prevent the waste of receivership assets that are

  more appropriately used to compensate victims.

           WHEREFORE, the Receiver respectfully requests the Court to grant the Motion for

  Authority to Cancel Certain Non-Residential Real Property Leases and grant such other relief as

  is just and proper.



  Dated: June 5, 2019                         Respectfully submitted,



                                                /s/ Joan Levit
                                              Joan Levit, Esq.
                                              Florida Bar Number: 987530
                                              Email: joan.levit@akerman.com
                                              Counsel for Receiver

                                              Michael I. Goldberg, Esq.
                                              Florida Bar Number: 886602
                                              Email: michael.goldberg@akerman.com
                                              Court-appointed Receiver

                                              AKERMAN LLP
                                              Las Olas Centre II, Suite 1600
                                              350 East Las Olas Boulevard
                                              Fort Lauderdale, FL 33301-2999
                                              Phone: (954) 463-2700
                                              Fax: (954) 463-2224




                                                   4
  49087158;1
Case 0:18-cv-62593-DPG Document 159 Entered on FLSD Docket 06/05/2019 Page 5 of 6




                                   CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a true and correct copy of the foregoing was served on this

  June 5, 2019 via the Court's notice of electronic filing on all CM/ECF registered users entitled to

  notice in this case as indicated on the attached Service List.



                                                By: /s/ Joan M. Levit
                                                   Joan M. Levit, Esq.




                                                    5
  49087158;1
Case 0:18-cv-62593-DPG Document 159 Entered on FLSD Docket 06/05/2019 Page 6 of 6



                                            SERVICE LIST

  Counsel for Plaintiff Federal Trade                Counsel for Defendant Steven J. Dorfman
  Commission
                                                     Ryan Dwight O'Quinn
  Elizabeth C. Scott                                 DLA Piper LLP (US)
  US Federal Trade Commission                        200 South Biscayne Boulevard
  Midwest Region                                     Suite 2500
  230 S. Dearborn St., Ste 3030                      Miami, FL 33131
  Chicago, IL 60604                                  305-423-8553
  Email: escott@ftc.gov                              Fax: 305-675-0807
                                                     Email: ryan.oquinn@dlapiper.com
  James Davis
  Federal Trade Commission                           Elan Abraham Gershoni
  55 West Monroe Street, Suite 1825                  DLA Piper LLP (US)
  Chicago, IL 60603                                  200 S. Biscayne Boulevard
  312-960-5611                                       Suite 2500
  Email: jdavis@ftc.gov                              Miami, FL 33131
                                                     305.423.8500
  Joannie Wei                                        Fax: 305.675.0527
  Federal Trade Commission                           Email: Elan.Gershoni@dlapiper.com
  230 South Dearborn Street, Suite 3030
  Chicago, IL 60603
  (312) 960-5607
  Email: jwei@ftc.gov

  Counsel for Court Appointed Receiver               Court Appointed Receiver

  Naim Surgeon                                       Michael Ira Goldberg
  Akerman LLP                                        Akerman LLP
  Three Brickell City Centre                         Las Olas Centre
  98 Southeast Seventh Street, Suite 1100            350 E Las Olas Boulevard, Suite 1600
  Miami, FL 33131                                    Fort Lauderdale, FL 33301-0006
  305-982-5679                                       954-463-2700
  305-374-5095 (fax)                                 463-2224 (fax)
  naim.surgeon@akerman.com                           michael.goldberg@akerman.com

  Gera R. Peoples
  Akerman LLP
  350 East Las Olas Blvd, Suite 1600
  Fort Lauderdale, FL 33301
  954-331-4125
  gera.peoples@akerman.com




                                                 6
  49087158;1
